ALLOWABILITY NOTICE
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Allowance of claim 1 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “determining of the tensile force on the flat strip of the nonferrous metal and/or the welded hollow profile, regulating a drive which supplies the flat strip and/or a drive which supplies the welded hollow profile to forming, and/or a drive which supplies the welded hollow profile to welding and/or a drive which supplies the welded hollow profile to taking-up in an uptake apparatus, and taking-up of the welded hollow profile in an uptake device wherein a beam of the laser is focussed onto the surface of the hollow profile in accordance with a profile, which profile has a central focus point of high intensity and an annular region of lower intensity surrounding the central focus point.”,  as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/22/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761